DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Status
Claims 1-10 are pending according to the preliminary amendment filed on 12/01/2020.
Drawings
Figures 15 & 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is more than a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al. US20150222561A1, hereinafter Okuno in view of Martinez De La Cruz et al. US20200336511A1, hereinafter Martinez De La Cruz.
Regarding claim 1, Okuno teaches a network system, in which a plurality of services are installed on a virtualization platform (Okuno: para. [0029-0033 & 0043] virtual nodes with their functions and services/applications) and configured to discard packets when the packets flowing from an external network (NW) (Okuno: para. [0070] If no free region is present in the buffer, or an algorithm such as a RED (random early detection) is applied to satisfy discard conditions of the packets even if the free region is present, the packets are discarded without being stored (from Step S803 to Step S806)) exceed an upper limit of a bandwidth configured for each service (Okuno: para. [0081] an upper limit bandwidth is configured to guarantee that communication equal to or higher than a designated bandwidth does not flow into the system and the virtual node of the appropriate carrier), the network system (Okuno: para. [0027] and FIG. 1 mobile core system and Summary) comprising:
an external switch (SW) that is provided between the virtualization platform and the external NW (Okuno: para. [0027] and FIG. 1 switch 500 is between server 300 and external network such as access network 30 or Internet 50 and para. [0027-0030]. And para. [0029] server 300 also includes a hypervisor 320 of virtualization software that operates on the hardware resource 310, which operates the virtual machines 330 each having an OS such as Linux as a guest OS 331)
and configured to control a bandwidth amount of packets flowing (Okuno: para. [0027] mobile core system is configured to connect a server 300 for operating communication nodes that relay mobile communication as virtual nodes on virtual machines 330, a load balancer 200 for distributing mobile communication to appropriate virtual nodes, a bandwidth control apparatus 100, and a control server 400 that controls the mobile core system, through a switch 500. Para. [0038-0039 & 0071 & 0083-0084] the usage of the upper limit bandwidth field 182 for designating the upper limit bandwidth is effective. The transaction amount indicates how many times plural series of packet exchanges are conducted between the mobile terminal 10 and the virtual MME 332 when connecting the mobile terminal 10 to the mobile communication network); and
an NW control management device configured to modify a configuration of bandwidth control (Okuno: para. [0071 & 0034-0035] The virtual node bandwidth limiter 144 of bandwidth control apparatus 100 sets the upper limit bandwidth for each of the virtual nodes in advance, adjusts the number of transmission packets to the respective virtual nodes to the number of packets which can be processed by the virtual node while extracting the packets from the high priority queues 145 providing the guaranteed bandwidth according to a given algorithm, or from the low priority queues 146 providing no guaranteed bandwidth, and outputs the packets from the output selector 160 (Step S805)) and priority control of the external (Okuno: para. [0027] mobile core system is configured to connect a server 300 for operating communication nodes that relay mobile communication as virtual nodes on virtual machines 330, a load balancer 200 for distributing mobile communication to appropriate virtual nodes, a bandwidth control apparatus 100, and a control server 400 that controls the mobile core system, through a switch 500. para. [0091] and FIG. 8, the controller 110 of the bandwidth control apparatus 100 receives from the control server 400, information on No. of the added queue, “addition” as the processing contents, “communication identifier (information indicative of the virtual S-GW 333 to the virtual P-GW 334)” as the identifier, “low priority” as the priority, and, for example, “8 Kbyte” as the queue length. Para. [0073] if the packets are present in the high priority queues 145, there are applied algorithms such as strict priority that always prioritizes the extraction from the high priority queues 145, or weighted round-robin that extracts the packets from the low priority queues 146 at a given rate even if the packets are present in the high priority queues 145) in response to addition or deletion of the service of the virtualization platform based on information acquired from the component (Okuno: para. [0093] and FIG. 7, the flow transitions in the stated order of Step S700, Step S701, Step S702, and Step S712, and No. of the target virtual node, the processing contents (addition/deletion/update), and the upper limit bandwidth are set. In an example of FIG. 8, the controller 110 of the bandwidth control apparatus 100 receives from the control server 400, information on No. of the added virtual node, “addition” as the processing contents. Then, the controller 110 sets the contents of the virtual node management table 118 for the buffer unit for auto scaling 140. Para. [0094] Then, the control server 400 notifies the bandwidth control apparatus 100 of the connection change (association change) of the queues and the virtual nodes (virtual P-GW 334), and the setting of the distribution change (Step S622 in FIG. 6). In this example, as illustrated in FIG. 8, the high priority queue 145 c and the high priority queue 145 f are changed to be connected to the virtual node bandwidth limiter 144 c, and also the low priority queue 146 c is also connected to the virtual node bandwidth limiter 144 c (that is, an association of the high priority queue and the low priority queue to the virtual node bandwidth limiter is changed).)
It is noted that Okuno does not explicitly disclose: a component constituting OpenStack connected to an open virtual switch (OVS) is included, the OVS being configured to discard packets; packets flowing to the OVS.
However, Martinez De La Cruz from the same or similar fields of endeavor teaches the use of: a component constituting OpenStack connected to an open virtual switch (OVS) is included (Martinez De La Cruz: para. [0100 & 0038] FIG. 2 and Fig. 3 a central control entity 100 which controls the data packet flows is implemented as SDN controller, however, other implementations may be possible. Any entity capable of programming a set of switches can be used, e.g. an OpenDaylight, an OpenContrail or Openstack Neutron implementation, which connected to Open vswitch 50), 
the OVS being configured to discard packets (Martinez De La Cruz: para. [0161 & 0029] SDN switch 50 include Open vSwitch, and para. [0025-0026] SDN switch or forwarding element has several flow tables comprising a pipeline. Every flow table has several flow entries. Every entry has a flow match filter and a set of instructions. para. [0162] with an Action set to Drop makes the traffic not matched to the security group definitions to be dropped);
packets flowing to the OVS (Martinez De La Cruz: para. [0102-0103 & 0128-0-130 & 0161] The vswitch 50 (OVS) implements an OpenFlow pipeline that among other network services, deals with the security groups and port security enforcement for data plane traffic). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Martinez De La Cruz in the system of Okuno. One of ordinary skill in the art would be motivated to do so for Network applications are implemented in an SDN switch by provisioning the different flow tables in the pipeline according to the application logic. This programming is made by the SDN Controller, which is ultimately driven by the network application (Martinez De La Cruz: para. [0028]).

Regarding claim 2, Okuno and Martinez De La Cruz teach the network system according to claim 1, wherein the NW control management device is configured to generate configuration information for configuring information regarding an NW including a virtual LAN (VLAN) (Okuno: para. [0058] load balancer 200 allocates an identifier such as a VLAN tag for indicating the appropriate virtual S-GW 333 to the packet, or replaces a destination IP address of the packet. Thereafter, the load balancer 200 transfers the identifier to the bandwidth control apparatus 100. Para. [0031] the load balancer 200 and the bandwidth control apparatus 100 may be integrated together), an upper limit bandwidth (Okuno: para. [0071 & 0034-0035] The virtual node bandwidth limiter 144 of bandwidth control apparatus 100 sets the upper limit bandwidth for each of the virtual nodes in advance, adjusts the number of transmission packets to the respective virtual nodes to the number of packets which can be processed by the virtual node while extracting the packets from the high priority queues 145 providing the guaranteed bandwidth according to a given algorithm, or from the low priority queues 146 providing no guaranteed bandwidth, and outputs the packets from the output selector 160 (Step S805), 
and priority which are related to the service on the external SW (Okuno: para. [0027] mobile core system is configured to connect a server 300 for operating communication nodes that relay mobile communication as virtual nodes on virtual machines 330, a load balancer 200 for distributing mobile communication to appropriate virtual nodes, a bandwidth control apparatus 100, and a control server 400 that controls the mobile core system, through a switch 500. para. [0091] and FIG. 8, the controller 110 of the bandwidth control apparatus 100 receives from the control server 400, information on No. of the added queue, “addition” as the processing contents, “communication identifier (information indicative of the virtual S-GW 333 to the virtual P-GW 334)” as the identifier, “low priority” as the priority, and, for example, “8 Kbyte” as the queue length. Para. [0073] if the packets are present in the high priority queues 145, there are applied algorithms such as strict priority that always prioritizes the extraction from the high priority queues 145, or weighted round-robin that extracts the packets from the low priority queues 146 at a given rate even if the packets are present in the high priority queues 145), based on the acquired information (Okuno: para. [0093] and FIG. 7, the flow transitions in the stated order of Step S700, Step S701, Step S702, and Step S712, and No. of the target virtual node, the processing contents (addition/deletion/update), and the upper limit bandwidth are set. In an example of FIG. 8, the controller 110 of the bandwidth control apparatus 100 receives from the control server 400, information on No. of the added virtual node, “addition” as the processing contents. Then, the controller 110 sets the contents of the virtual node management table 118 for the buffer unit for auto scaling 140. Para. [0094] Then, the control server 400 notifies the bandwidth control apparatus 100 of the connection change (association change) of the queues and the virtual nodes (virtual P-GW 334), and the setting of the distribution change (Step S622 in FIG. 6). In this example, as illustrated in FIG. 8, the high priority queue 145 c and the high priority queue 145 f are changed to be connected to the virtual node bandwidth limiter 144 c, and also the low priority queue 146 c is also connected to the virtual node bandwidth limiter 144 c (that is, an association of the high priority queue and the low priority queue to the virtual node bandwidth limiter is changed).), and
the NW control management device is configured to be connected to the external SW (Okuno: Para. [0031] the load balancer 200 and the bandwidth control apparatus 100 may be integrated together, which corresponds to NW control management device, is connected to switch 500 para. [0027] and Fig. 1), 
and to modify the configuration (Okuno: para. [0071 & 0034-0035] The virtual node bandwidth limiter 144 of bandwidth control apparatus 100 sets the upper limit bandwidth for each of the virtual nodes in advance, adjusts the number of transmission packets to the respective virtual nodes to the number of packets which can be processed by the virtual node while extracting the packets from the high priority queues 145 providing the guaranteed bandwidth according to a given algorithm, or from the low priority queues 146 providing no guaranteed bandwidth, and outputs the packets from the output selector 160 (Step S805)) of the external SW (Okuno: para. [0027] mobile core system is configured to connect a server 300 for operating communication nodes that relay mobile communication as virtual nodes on virtual machines 330, a load balancer 200 for distributing mobile communication to appropriate virtual nodes, a bandwidth control apparatus 100, and a control server 400 that controls the mobile core system, through a switch 500) according to the generated configuration information (Okuno: para. [0071 & 0034-0035] The virtual node bandwidth limiter 144 of bandwidth control apparatus 100 sets the upper limit bandwidth for each of the virtual nodes in advance, adjusts the number of transmission packets to the respective virtual nodes to the number of packets which can be processed by the virtual node while extracting the packets from the high priority queues 145 providing the guaranteed bandwidth according to a given algorithm, or from the low priority queues 146 providing no guaranteed bandwidth, and outputs the packets from the output selector 160 (Step S805)).

Regarding claims 6-7, Okuno and Martinez De La Cruz disclose all the limitations as discussed in the rejection of claims 1-2, and therefore method claims 6-7 are rejected using the same rationales. 
s 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno and Martinez De La Cruz as applied to claim 1 above, and further in view of Cao et al. US 10536355 B1, hereinafter Cao.
Regarding claim 3, Okuno and Martinez De La Cruz teach the network system according to claim 1, wherein the NW control management device (Okuno: Para. [0031] the load balancer 200 and the bandwidth control apparatus 100 may be integrated together, which corresponds to NW control management device) includes:
a data management unit including one or more processors, configured to acquire information on a virtual machine (VM) from a controller node constituting the component, and manage information regarding NW control including an ID, an IP address, a MAC address (Martinez De La Cruz: para. [0026] attributes such as IP/MAC addresses, ports, protocols), a VLAN, and a bandwidth of each service (Okuno: Para. [0034-0036] bandwidth control apparatus 100 includes a controller 110 that communicates with the control server 400 allocates one of the unused queues 150 as the high priority queue 145 for the appropriate user, records an allocation status as allocated in an allocation status field 191, records an allocated queue No. (number) in a queue No. (number) field 192, records an identifier for distinguishing communication by a protocol or a transmit/receive IP address in a communication identifier field 193, records an identifier such as an IP address that distinguishes the appropriate user in a user identifier field 194, records the priority as high in a priority field 195, records the guarantee bandwidth in a guarantee bandwidth field 196, and records a queue length in a queue length field 197, respectively, or using VLAN tag in para. [0047-0050]);
(Okuno: Para. [0034-0039] and FIG. 2, the bandwidth control apparatus 100 includes a controller 110 that communicates with the external control server 400, and controls the interior of the bandwidth control apparatus 100, a statistics unit 111 that measures a specified number of communication packets such as the number of passing packets), 
to monitor an NW bandwidth amount of the external SW (Okuno: Para. [0034-0039] and FIG. 2, the bandwidth control apparatus 100 includes a controller 110 that communicates with the external control server 400, and controls the interior of the bandwidth control apparatus 100, a statistics unit 111 that measures a specified number of communication packets such as the number of passing packets), and to release or configure a bandwidth limit corresponding to a usage amount of each VM when the upper limit of the bandwidth is not configured or when there is an available bandwidth (Okuno: Para. [0040] the value recorded in the upper limit bandwidth field 182 may be periodically changed after the value has been recorded once. This is because the length and the rate of the types of the packets which reach the virtual P-GW 334, the virtual S-GW 333, and the virtual MME 332 change momentarily, the appropriate upper limit bandwidth is reset. Para. . [0071 & 0034-0035 & 0091-0096] The virtual node bandwidth limiter 144 of bandwidth control apparatus 100 sets the upper limit bandwidth for each of the virtual nodes in advance, adjusts the number of transmission packets to the respective virtual nodes to the number of packets which can be processed by the virtual node while extracting the packets from the high priority queues 145 providing the guaranteed bandwidth according to a given algorithm, or from the low priority queues 146 providing no guaranteed bandwidth, and outputs the packets from the output selector 160 (Step S805)); and
an external SW configuration unit, including one or more processors (Okuno: Para. [0027] mobile core system is configured to connect a server 300 for operating communication nodes that relay mobile communication as virtual nodes on virtual machines 330, a load balancer 200 for distributing mobile communication to appropriate virtual nodes, a bandwidth control apparatus 100, and a control server 400 that controls the mobile core system, through a switch 500), that is configured to generate configuration information for configuring a bandwidth amount to be allocated to each service on the external SW, and is configured to be connected to the external SW to input the configuration information (Okuno: para. [0071 & 0034-0035] The virtual node bandwidth limiter 144 of bandwidth control apparatus 100 sets the upper limit bandwidth for each of the virtual nodes in advance, adjusts the number of transmission packets to the respective virtual nodes to the number of packets which can be processed by the virtual node while extracting the packets from the high priority queues 145 providing the guaranteed bandwidth according to a given algorithm, or from the low priority queues 146 providing no guaranteed bandwidth, and outputs the packets from the output selector 160 (Step S805)).
It is noted that Okuno and Martinez De La Cruz does not explicitly disclose: an NW control unit including one or more processors, configured to collect information from a ceilometer provided on the virtualization platform.
(Cao: col. 4 lines 12-14 monitoring module 204 is designed to work with existing monitoring tools such as OpenStack Ceilometer 410-1, where OpenStack Ceilometer 410-1 is part of the monitoring module 204 are of virtual platform col. 3 lines 43-67). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Cao in the system of Okuno and Martinez De La Cruz. One of ordinary skill in the art would be motivated to do so for provide techniques for efficient and effective monitoring and analytics that facilitates smart and secure storage and data services (Cao: col. 1 lines 43-48).

Regarding claim 8, Okuno and Martinez De La Cruz disclose all the limitations as discussed in the rejection of claim 3, and therefore method claim 8 is rejected using the same rationales.

Allowable Subject Matter
Claims 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Yu et al. US 20160301631 A1 in para. [0051] and FIG. 1 teaches Open vSwitch of the present invention in Profinet industrial network deployment is shown, and the entire network system is divide into two layers: a management layer and a data layer. The management layer consists of one or a plurality of distributed managers and is responsible for managing data layer devices in a management field and formulating a flow table; and the data layer consists of a plurality of Open vSwitches and terminal devices, wherein Open vSwitch receives the flow table of the manager and operates the data according to the flow table.
Shih et al. US 20190222522 A1 in para. [0018] teaches Data center 105 also includes one or more storage area network (SAN) switches 150 or similar switches that couple host computers 115 to storage 120. In some embodiments, one or more of the illustrated switches 150 are virtual switches implemented by one or more hosts 115. In some embodiments, switches 150 are Open vSwitch (OVS) switches, each of which is an open-source implementation of a distributed multi-layer switch. The OVS switches are OpenFlow capable switches that provide a switching stack for hardware virtualization environments. OpenFlow is a communications protocol that gives access to the forwarding plane of a network switch (e.g., OVS) over the network.
Zhang et al. US 20170324671 A1 in para. [0097] FIG. 9 teaches rate limit for two different flows in microgrids (redundant measurements from Meter 7 and critical measurements form Meter 1). The bandwidth for the critical measurements is approximately 4 Mbps, while the bandwidth for the redundant measurements is much lower. The bandwidths are differentiated in this way to ensure an guaranteed bandwidth for important signals. The rate limit for the low priority flow is realized by dropping packets during certain intervals. In other words, some packets of the low priority flow may be dropped to ensure the bandwidth guarantee for the high priority flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468